Citation Nr: 0924658	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  06-18 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating greater than 20 percent 
for a left ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1966 to January 
1967 and May 1975 to May 1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which assigned, in pertinent part, a higher 20 percent 
rating for the Veteran's service-connected recurrent sprain, 
left ankle, postoperative, with limitation of motion ("left 
ankle disability").

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran contends that his service-connected left ankle 
disability is worse than currently evaluated.  

The record shows that the Veteran's most recent VA 
examination in conjunction with his increased rating claim 
occurred in November 2005.  Given the Veteran's contentions, 
and given the length of time which has elapsed since his most 
recent VA examination in November 2005, the Board finds that, 
on remand, the Veteran should be scheduled for an updated 
examination which addresses the current nature and severity 
of his service-connected left ankle disability.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  Under Vazquez-Flores, 38 U.S.C.A. 
§ 5103(a) now requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Because the 
Veteran's increased rating claim for a left ankle disability 
is being remanded for other reasons, the Board also finds 
that, on remand, the Veteran should be provided with Vazquez-
Flores notice.

Accordingly, the case is REMANDED for the following action:  

1.  Send the Veteran a VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that provides notification 
regarding the evidence needed to 
substantiate the claim for entitlement to 
an increased rating for the pending 
claim.  The notice also should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), 
and Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
severity of his service-connected left 
ankle disability.  All pertinent 
symptomatology and findings should be 
reported in detail, including range of 
motion (ROM) testing.  The report should 
list all subjective complaints and 
objective findings in detail, including 
the ROM of the left leg, left knee, and 
left ankle in degrees.  The examiner 
should address the extent of functional 
impairment attributable to any reported 
pain.  In this regard, the examiner 
should indicate specifically whether 
there is any pain and whether there is 
likely to be additional impairment of the 
leg caused by any of the following: (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; and (4) incoordination.  
The examiner should describe whether any 
existing pain significantly limits 
functional mobility of the leg during 
flare-ups or when repeatedly used.    

3.  Thereafter, readjudicate the 
Veteran's claim for a disability rating 
greater than 20 percent for a left ankle 
disability.  If the benefits sought on 
appeal remain denied, the appellant and 
her service representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

